Citation Nr: 0733672	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-41 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable rating for left wrist 
disability.

4.  Entitlement to a compensable rating for a left hip bone-
graft donor site.

5.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1973 to September 
1982.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied service connection for 
residuals of a left knee injury and for hypertension, denied 
a compensable rating for left wrist disability and for a left 
hip bone-graft donor site, and denied a 10 percent rating 
based on multiple noncompensable service-connected 
disabilities.

In June 2007, the veteran submitted evidence "pertaining to 
the knees and shoulders" to the Board along with a waiver of 
his right to initial RO review.  Thus, he apparently believes 
that service connection for the knees and shoulders is before 
the Board.  Because the Board currently has jurisdiction over 
the left knee only, the issue of service connection for the 
right knee and both shoulders is referred to the RO for 
appropriate action.  

Service connection for the left knee and for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left wrist disability is manifested by range of 
motion to 30 degrees of dorsiflexion, to 25 degrees of palmar 
flexion, and to 10 and 20 degrees in ulnar and radial 
deviation, respectively.

2.  Left wrist functional impairment due to pain and weakness 
is shown.   

3.  Left wrist surgery scars are completely asymptomatic and 
do not cause any functional impairment.  

4.  The left hip bone-graft donor site is manifested by a 
completely healed, asymptomatic scar and complaints of pain, 
exacerbated by use.   

5.  The claim of entitlement to a separate 10 percent rating 
based on multiple noncompensable service-connected 
disabilities lacks entitlement under the law.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent schedular rating for left 
wrist limitation of motion are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate I, 
§ 4.71a, Diagnostic Code 5215 (2007).

2.  The criteria for a 10 percent schedular rating for left 
hip bone-graft donor site are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5252 (2007).

3.  In light of the compensable ratings assigned for service-
connected left wrist disorder and left hip bone-graft donor 
site, a compensable evaluation pursuant to the provisions of 
38 C.F.R. § 3.324 is precluded as a matter of law.  38 C.F.R. 
§ 3.324 (2007); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in April 2003, July 2004, and in October 2005, which 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because increased ratings are granted, 
the RO will assign effective dates in accordance with the 
rule for assignment of effective dates, which will be 
included with the rating decision.  Generally, the effective 
date will coincide with the date that the veteran filed his 
claim for disability benefits.  

If the veteran is dissatisfied with either effective date 
that will be assigned by the RO, he is invited to submit a 
notice of disagreement in accordance with appeal instructions 
that will be issued with the rating decision.  Thus, no 
unfair prejudice to the veteran will result from the Board's 
grant of increased ratings at this time.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Residuals of a left wrist injury have been noncompensably 
rated for the entire appeal period under Diagnostic Code 
5299-5215.  Under that code, limitation of motion in 
dorsiflexion of either wrist to less than 15 degrees or where 
palmar flexion is limited in line with the forearm warrants a 
10 percent rating.  38 C.F.R. § 4.71 Plate I, § 4.71a, 
Diagnostic Code 5215 (2007).

According to a November 2005 VA orthopedic compensation 
examination report, the left wrist disability is currently 
manifested by range of motion to 30 degrees of dorsiflexion, 
to 25 degrees of palmar flexion, and to 10 and 20 degrees in 
ulnar and radial deviation, respectively.  All motions are 
painful.  Moreover, weakness in grip strength is shown.  
These ranges of motion are slightly more restrictive than 
those shown in the January 2003 examination report and 
therefore are more favorable to the claim.  Resolving any 
remaining doubt on the issue in favor of the veteran, these 
current findings are representative of the entire appeal 
period.   

In January 2006, a VA physician reported that it is not 
possible to separate symptoms of the service-connected left 
wrist disability from a subsequent left wrist injury incurred 
as a civilian in 2001.  

For disabilities evaluated on the basis of limitation of 
motion, such as this wrist joint, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations, VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination, including during flare-ups.  Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 stresses that functional loss may be due to 
pain or weakness and that weakness is as important as 
limitation of motion.  A part that becomes painful on use 
must be regarded as seriously disabled.  Therefore, while the 
criteria for a compensable rating for limitation of motion 
are not more nearly approximated, because some functional 
impairment due to pain and weakness is shown, it is 
appropriate to assign a disability rating of 10 percent 

The left wrist surgery scars are asymptomatic and do not 
cause any functional impairment, such that a separate 
disability rating should be considered.  

After considering all the evidence of record, the Board finds 
that the evidence favors a 10 percent rating for the left 
wrist.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

Left Hip Bone-Graft Donor Site

The claims file reflects that the service-connected left hip 
bone-graft donor site is manifested by a well-healed, 
asymptomatic scar.  The veteran has reported pain at the 
donor site, however.  During a November 2005 VA examination, 
he reported that the donor site hip pain prevented walking 
more than three blocks and made stair climbing or descending 
difficult.  The examiner remarked that these pains were not 
scar pains.  Rather, pain emanated from the iliac crest donor 
site itself, "which is not [an] uncommon side effect of this 
procedure."  Thus, the veteran's complaint of left hip pain 
is not only competent, but very credible as well.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay evidence of symptom clearly observed is 
competent). 

Under Diagnostic Code 5252, where the thigh is limited in 
flexion to 30 degrees, a 20 percent rating is warranted.  
Where the thigh is limited in flexion to 45 degrees, a 10 
percent rating is warranted.  38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5252 (2007).  Although compensable 
limitation of motion is not shown, because functional 
impairment of the left hip due to pain at the donor site is 
shown, the Board will grant a 10 percent rating under 
Diagnostic Code 5252 for limitation of motion of the thigh.  

Multiple Noncompensable Service-Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities.  The rating shall not be 
assigned in combination with any other rating.  38 C.F.R. 
§ 3.324 (2007).

In this decision, the Board has granted one or more 
compensable ratings.  As a matter of law, the regulation 
itself bars the granting of this claim, as the veteran no 
longer has two or more service-connected disabilities, none 
of which are compensable.  In a case such as this one, where 
the law and not the evidence is dispositive, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the left wrist and left hip donor site 
disabilities have not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A 10 percent schedular rating for left wrist disability is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

A 10 percent schedular rating for a painful left hip bone-
graft donor site is granted, subject to the laws and 
regulations governing payment of monetary benefits.

A separate 10 percent rating based on multiple noncompensable 
service-connected disabilities is denied.  


REMAND

Left Knee

Because the service medical records note that a chronic left 
knee disorder had developed following an injury, the veteran 
should be afforded a VA examination to determine the nature 
and etiology of any current left knee disorder.  The duty to 
assist includes obtaining a medical opinion on the matter.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Hypertension  

An October 1979 service medical record reflects blood 
pressure readings of 136/100, 126/90, and 128/86, among 
others.  His separation examination report is not of record.  
However, he has reported that in September 1982, he received 
a diagnosis of hypertension from the Jacksonville, Florida, 
VA outpatient treatment clinic.  The claims file does not 
reflect that an attempt was made to obtain that record.  The 
duty to assist includes obtaining such records and offering 
an examination to determine the nature and etiology of the 
veteran's hypertension.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain VA 
treatment reports dated in 1982 and 
later from the Jacksonville, Florida, 
VA clinic where the veteran reportedly 
was treated after he was discharged 
from active service.  If no record is 
available, that fact should be clearly 
noted in the claims file.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of any knee trauma from the 
veteran, and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the left knee?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the veteran's hypertension.  The 
physician should review the pertinent 
evidence in the claims file, examine the 
veteran, elicit a complete history of 
hypertension from the veteran, and offer 
a diagnosis.  The physician should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that hypertension began 
during active service or within a year of 
discharge.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


